                                                             1    ROBERT M. FORNI, JR. (SBN 180841)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                             2    1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063-2052
                                                             3    Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                             4    Email: robert.forni@rmkb.com
                                                             5    Attorneys for Defendants,
                                                                  FARMERS GROUP DISABILITY INCOME PLAN and
                                                             6    LIBERTY LIFE ASSURANCE COMPANY OF BOSTON
                                                             7    LAURENCE F. PADWAY (SBN 89314)
                                                                  LAW OFFICES OF LAURENCE F. PADWAY
                                                             8    1516 Oak Street, Suite 109
                                                             9    Alameda, CA 94501
Ropers Majeski Kohn & Bentley




                                                                  Telephone: (510) 814-6100
                                                             10   Facsimile : (510) 814-0650

                                                             11   DAVID J. LINDEN (SBN 41221)
                                A Professional Corporation




                                                                  ATTORNEY AT LAW
                                                             12   Post Office Box 5780
                                      Redwood City




                                                             13   Napa, CA 94581
                                                                  Telephone: (707) 252-7001
                                                             14   Facsimile: (707) 252-7883
                                                                  Email: david@lindenlaw.com
                                                             15
                                                                  Attorneys for Plaintiff, NARCISIO CUARESMA, JR.
                                                             16
                                                                                                  UNITED STATES DISTRICT COURT
                                                             17
                                                                                                  EASTERN DISTRICT OF CALIFORNIA
                                                             18
                                                             19
                                                                  NARCISIO CUARESMA, JR.,                         Case No. 2:15-CV-02192-JAM-EFB
                                                             20
                                                                                     Plaintiff,                   STIPULATION AND ORDER
                                                             21                                                   DISMISSING ACTION WITH
                                                                  v.                                              PREJUDICE
                                                             22
                                                                  FARMERS GROUP DISABILITY INCOME
                                                             23   PLAN, an ERISA Plan, and LIBERTY LIFE
                                                                  ASSURANCE COMPANY OF BOSTON,
                                                             24
                                                                                     Defendants.
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                          STIPULATION AND ORDER DISMISSING
                                                                  4836-5982-8117.1                                                   ACTION WITH PREJUDICE
                                                                                                                               CASE NO. 2:15-CV-02191 JAM-EFB
                                                              1            IT IS HEREBY STIPULATED by and between Plaintiff NARCISIO CUARESMA and
                                                              2   Defendants FARMERS GROUP DISABILITY INCOME PLAN and LIBERTY LIFE
                                                              3   ASSURANCE COMPANY OF BOSTON, by and through their respective attorneys of record,
                                                              4   that the above-captioned action shall be, and hereby is, dismissed with prejudice as to all parties
                                                              5   and claims, pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii).
                                                              6            All signatories to this Stipulation, and all parties on whose behalf the filing is submitted,
                                                              7   concur with the Stipulation’s content and authorize its filing.
                                                              8 Dated: May 3, 2019                                ROPERS, MAJESKI, KOHN & BENTLEY
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10                                                   By:/s/ Robert M. Forni, Jr.
                                                                                                                       ROBERT M. FORNI, JR.
                                                             11                                                        Attorneys for Defendants FARMERS GROUP
                                A Professional Corporation




                                                                                                                       DISABILITY INCOME PLAN and LIBERTY
                                                             12                                                        LIFE ASSURANCE COMPANY OF BOSTON
                                      Redwood City




                                                             13 Dated: May 3, 2019                                LAW OFFICES OF LAURENCE F. PADWAY
                                                             14
                                                             15                                                   By: /s/ Laurence F Padway (as authorized on 5/3/19)
                                                                                                                       LAURENCE F. PADWAY
                                                             16                                                        Attorneys for Plaintiff,
                                                                                                                       NARCISO CUARESMA, JR.
                                                             17
                                                             18 Dated: May 3, 2019                                LAW OFFICES OF DAVID J. LINDEN

                                                             19
                                                                                                                  By: /s/ David J. Linden (as authorized on 5/3/19)
                                                             20                                                        DAVID J. LINDEN
                                                             21                                                        Attorneys for Plaintiff,
                                                                                                                       NARCISO CUARESMA, JR.
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                                      STIPULATION AND ORDER DISMISSING
                                                                  4836-5982-8117.1                                 -2-                           ACTION WITH PREJUDICE
                                                                                                                                           CASE NO. 2:15-CV-02191 JAM-EFB
                                                             1
                                                             2
                                                                                                                     ORDER
                                                             3
                                                                           IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation Dismissing Action
                                                             4
                                                                  with Prejudice and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action shall be, and
                                                             5
                                                                  hereby is, dismissed with prejudice in its entirety as to all claims and parties.
                                                             6
                                                                           IT IS SO ORDERED.
                                                             7
                                                             8
                                                                  Dated: May 9, 2019                                     /s/ John A. Mendez____________
                                                             9                                                           Hon. John A. Mendez
Ropers Majeski Kohn & Bentley




                                                                                                                         United States District Court Judge
                                                             10
                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                                     STIPULATION AND ORDER DISMISSING
                                                                  4836-5982-8117.1                                -3-                           ACTION WITH PREJUDICE
                                                                                                                                          CASE NO. 2:15-CV-02191 JAM-EFB
